Citation Nr: 1124224	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic disability manifested by breathing problems.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for acid reflux.  

6.  Entitlement to service connection for a chronic disability manifested by breathing problems.

7.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In August 2010, the Veteran and his spouse testified at a hearing before the undersigned at the RO.  In October 2010, the Board remanded the appeal for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As noted in the October 2010 remand, the Board has recharacterized the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

As to the Veteran receiving adequate notice as to his claim of service connection for an acquired psychiatric disorder, the Board acknowledges that the RO did not specifically adjudicate a claim for service connection for an acquired psychiatric disorder other than PTSD in the September 2008 rating action on appeal.  Moreover, in Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  

Although the RO denominated the claim as one for PTSD, the Board finds that the Veteran is not prejudiced by the Board also adjudicating a claim of service connection for all psychiatric disorders.  As will be discussed below, the RO obtained all available medical records, which included diagnoses of psychiatric disorders other than PTSD.  The RO, in letters dated in October 2007 and May 2008, asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  The Veteran has also submitted medical evidence that diagnosed him with disabilities other than PTSD in support of his claim and has argued that his psychiatric disability is related to his military service.  As such there is no harm to the Veteran's in the Board's adjudication of this issue. 

Lastly, the Board notes that the RO in June 1994 and March 2006 rating decisions previously denied service connection for a chronic disability manifested by breathing problems and in the March 2006 rating decision also previously denied service connection for an acquired psychiatric disability other than PTSD.  These denials became final when not timely appealed.  See 38 U.S.C.A. § 7105; Barnett v. Brown, 8 Vet. App. 1 (1995) (holding that the Board has a legal duty to consider the issue of whether new and material evidence has been submitted to reopen the claim regardless of the RO's actions).  Therefore, the Board has also recharacterized these claims as claims to reopen.  


FINDINGS OF FACT

1.  The evidence received since the March 2006 rating decision that denied service connection for an acquired psychiatric disorder other than PTSD is new and when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  

2.  The evidence received since the March 2006 rating decision, that most recently denied the Veteran's application to reopen his claim of service connection for breathing problems, is new and when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  

3.  The Veteran does not have PTSD.

4.  The Veteran's psychiatric disability did not originate in service or until many years thereafter, and is not otherwise related to service.

5.  The Veteran's sleep apnea did not originate in or as a result of service.

6.  The Veteran's acid reflux did not originate in or as a result of service.

7.  A chronic disability manifested breathing problem did not originate in service or until many years thereafter, and is not otherwise related to service.

8.  Anemia did not originate in service or until many years thereafter, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for breathing problems.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Psychiatric disability, to include PTSD, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010).

4.  Sleep apnea was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Acid reflux was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  A chronic disability manifested by breathing problems was not incurred in or aggravated by military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

7.  Anemia was not incurred in or aggravated by military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims to Reopen

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  

In this regard, the Board notes that these claims are being reopened for the reasons explained below.  Therefore, any defects in VCAA notice and development as to reopening is harmless error and no further VCAA discussion is required.  

The Claims

The Veteran contends that he has an acquired psychiatric disorder other than PTSD and breathing problems due to his military service.  

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the most recent denial of these claim in the March 2006 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In general, in order to establish service connection for the claimed disorder, there must be (1)  evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that since the final March 2006 rating decision VA has obtained treatment records that show for the first time the Veteran being diagnosed with an acquired psychiatric disorder and chronic disabilities causing his breathing problems.  See 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); McClain, supra.  Specifically, VA treatment records starting in 2007 show his complaints and treatment for depression and starting in 2007 show his complaints and treatment for chronic obstructive pulmonary disease (COPD), bronchitis, rhinitis, and asthma.  In this regard, while the pre-March 2006 record documented problems with a personality disorder, the record at that time did not contain a diagnosis of a psychiatric disorder for which service connection may be granted.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010). 

Therefore, the Board finds that the additional evidence, when taken together with the Veteran's competent and credible claims regarding having problems with depression and breathing since service because these symptoms are observable by a lay person (see See Jandreau, supra; Buchanan, supra; Charles, supra) is both new and material as defined by regulation.  Id; 38 C.F.R. § 3.156(a).  The claims of service connection for an acquired psychiatric disorder other than PTSD and breathing problems are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Service Connection Claims

The VCAA

As noted above, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Specifically, under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess, the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in October 2007, December 2007, and May 2008, issued prior to the September 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence including all of the Veteran's service treatment records and post-service records from the Tuscaloosa VA Medical Center which development all substantially complies with the Board's October 2010 remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In this regard, in its May 2011 brief the Veteran's representative claim that a remand is required because the RO/AMC failed to fully comply with the Board's remand instructions.  Specifically, they claim that the RO/AMC was required to send the claimant another letter requesting that he provide VA with notice of the location of his relevant records before they thereafter issued the supplemental statement of the case.  However, the October 2010 remand did not direct the RO/AMC to send the Veteran another letter requesting that he provide VA with notice of the location of his relevant records.  Instead, it simply ordered that these records be obtained and associated with the record.  Moreover, a review of the post-remand record reveals that this order was satisfied when the RO/AMC obtained and associated with the record his outstanding records from the Tuscaloosa VA Medical Center.  Id.  Furthermore, as noted above, VA in pre-remand letters dated in October 2007, December 2007, and May 2008 had already asked the Veteran to provide VA with notice of the location of his relevant records.  Therefore, the Board finds that a remand to ask the Veteran for a fourth time to provide this information is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The record also shows that the Veteran was afforded VA examinations in December 2010 and February 2011 that are both adequate to adjudicate the claims and substantially complies with the Board's October 2010 remand instructions because after a review of the record on appeal and after conducted an in-depth examination of the claimant, the examiners thereafter provided medical opinions as to the origin or etiology of his disorders and provided a rationale for the opinions that was supported by citation to evidence found in the record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Claims

As to the claims of service connection for PTSD, an acquired psychiatric disorder other than PTSD, sleep apnea, acid reflux, a chronic disability manifested by breathing problems, and anemia, the Veteran and his representative claim that service connection is warranted for these conditions as he either experienced them in service or shortly after service. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including anemia, bronchiectasis, and a psychosis, will be presumed to have been incurred in service if they are manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As to claims of entitlement to service connection for PTSD pending before VA on or after October 29, 2008, a grant of service connection requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran 's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  While the Veteran was not provided notice of this change in law, the Board finds this lack of notice harmless because the change is more favorable to the claimant and could only be of help to him in establishing his claim.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Where it is determined that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, his lay testimony regarding the claimed stressors is accepted as conclusive as to their actual existence, absent clear and convincing evidence to the contrary.  Where, however, VA determines that the Veteran did not engage in combat with the enemy, that he did engage in combat with the enemy but the claimed stressor is not related to such combat, or the claimant was not diagnosed with PTSD in service, lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence which corroborates the Veteran's testimony as to the occurrence of the claimed stressors.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

PTSD

As to entitlement to service connection for PTSD, service treatment records, including the January 1946 separation examination, are negative for a diagnosis of PTSD.  Likewise, the post-service records are negative for a diagnosis of PTSD.  In fact, at the February 2011 VA examination that was held for the express purpose of diagnosing the Veteran's current psychiatric disorders the examiner, after a review of the record on appeal and an examination of the claimant, did not diagnose him with PTSD.  Similarly, at a psychiatric examination conducted in December 2008, and in the second opinion obtained pursuant to the Veteran's wife's request in April 2009, it was specifically opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).   

Moreover, while the Veteran and his representative as lay persons are competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to them through their senses, they are not competent to provide a diagnosis of a claimed disorder where such requires medical expertise.  This is such a case, as the determination of whether a constellation of symptoms suffices to support one psychiatric diagnosis over another is precisely the type of complex matter that is more properly within the realm of the medical expert rather than the layperson.  In any event, the probative value of any lay opinion offered as to the presence of PTSD is clearly outweighed by those of the medical professionals who have concluded the Veteran does not have PTSD.  Those individuals have the education, training and experience in diagnosing psychiatric disorders. 

In light of the above, the Board must conclude that the preponderance of the evidence shows that the Veteran does not have PTSD, and has not had PTSD at any point during the pendency of his appeal.  See Hickson, supra; McClain, supra.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for PTSD must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304(f).

An Acquired Psychiatric Disorder other than PTSD, Sleep Apnea, 
Acid Reflux, Breathing Problems, and Anemia

As to service incurrence under 38 C.F.R. § 3.303(a), a January 1944 service treatment record documented the Veteran's complaints and treatment for headaches and phenomena.  Similarly, the Veteran's January 1946 separation examination noted a history of pneumonia.  Furthermore, the Board acknowledges that the Veteran is competent to report having problems with being depressed, having trouble sleeping, tasting acid in his mouth, having shortness of breath, having headaches, and being tired while on active duty because such symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the Board notes that the service treatment records, including the January 1946 separation examination, is negative for complaints of, symptoms of, or diagnoses of an acquired psychiatric disorder, sleep apnea, acid reflux, a chronic disability manifested by breathing problems other than pneumonia, or anemia.  As to the pneumonia and its residuals, the Board notes that at the January 1946 separation examination his chest x-ray was negative and it was opined that his respiratory examination was normal.  As to all of the other claims, the Board also notes that the separation examination included the opined that no defects were otherwise noted on examination.  The Board finds the service treatment records, which are negative for any of the claimed disorders and which show that the Veteran's pneumonia fully resolved by the time he separated from military service, weigh heavily against the credibility of the Veteran's lay history regarding service incurrence.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Accordingly, entitlement to service connection for an acquired psychiatric disorder other than PTSD, sleep apnea, acid reflux, a chronic disability manifested by breathing problems, and anemia based on in-service incurrence must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As to service connection under the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the record on appeal does not show the Veteran being diagnosed with anemia, bronchiectasis, and/or a psychosis within the first year after his 1946 separation from military service.  Accordingly, entitlement to service connection for an acquired psychiatric disorder other than PTSD, a chronic disability manifested by breathing problems, and anemia on a presumptive basis must also be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the post-service record documents the Veteran's complaints and treatment for a psychiatric disorder other than PTSD diagnosed as a major depressive disorder starting in 2007 (Parenthetically, the Board notes that while earlier records dated in 1990 diagnosed the Veteran with a personality disorder and the VA treatment records noted a history of depression dating back to 2004, the first time that the record actually documents the claimant being diagnosed with an acquired psychiatric disorder is in 2007), with sleep apnea starting in 2007, with acid reflux starting in 1993, with a chronic disability manifested by breathing diagnosed as COPD, bronchitis, rhinitis, and asthma starting in 2007, and anemia starting in 1993 to be compelling evidence against finding continuity.  Put another way, the at least forty-five year  gap between the Veteran's discharge from active duty and the first evidence of any of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's wife and representative are competent to give evidence about what they see.  However, upon review of the claims file, the Board finds that the Veteran's, his wife's, and his representative's assertions that the appellant has had all these disorders since service are not credible.  In this regard, the Veteran, his wife's, and his representative's claims are contrary to what is found in the in-service and post-service medical records.  The Board also finds it significant that, the Veteran waited over half a century after his 1946 separation from active duty before bringing most of the current claims.  If he did have these problems since his separation from military service, it would appear only reasonable that he would have made a claim for them, or at the very least sought treatment at some earlier time.

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorders for at last forty-five years following his separation from active duty, than the Veteran's, his wife's, and his representative's claims.  Therefore, entitlement to service connection for entitlement to service connection for an acquired psychiatric disorder other than PTSD, sleep apnea, acid reflux, a chronic disability manifested by breathing problems, and anemia based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between any of the current disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.  In fact, the December 2010 and February 2011 VA examiners, after a review of the record on appeal and an examination of the claimant opined that they were not.  As to the sleep apnea, acid reflux, and anemia the December 2010 examiner opined that they were not caused by or a result of the Veteran's military service because there is no documentation of treatment for any of the disorders or symptoms of any of the disorders while in military service.  As to the breathing problems, it was also opined that while the Veteran was treated for pneumonia while in military service, he had no documented residuals.  As to the acquired psychiatric disorder other than PTSD, the February 2011 examiner opined that it was not caused by or a result of the Veteran's military service because he did not receive any psychiatric care until many years after military service and there is no medical evidence to indicate any signs, symptoms, and/or treatment for a mental disorder until many years after military service.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the Veteran's, his spouse, and his representative's assertions that the claimant's disorders were caused by his military service, the Board finds that the Veteran's disorders may not be diagnosed by their unique and readily identifiable features because special medical training is required to diagnose them and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that these opinions that his disorders were caused by service is not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, the Board finds more competent and credible the opinion provided by the medical experts at his VA examinations, than these lay claims.  See Black, supra.

Based on the discussion above, the Board also finds that service connection for an acquired psychiatric disorder other than PTSD, sleep apnea, acid reflux, a chronic disability manifested by breathing problems, and anemia is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for an acquired psychiatric disorder other than PTSD, sleep apnea, acid reflux, a chronic disability manifested by breathing problems, and anemia on a direct and/or on a presumptive basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 3.309.  

Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




(CONTINUED ON THE NEXT PAGE)

ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is reopened.

The claim of entitlement to service connection for a chronic disability manifested by breathing problems is reopened.

Service connection for an acquired psychiatric disorder, including PTSD, is denied.

Service connection for sleep apnea is denied.

Service connection for acid reflux is denied.  

Service connection for a chronic disability manifested by breathing problems is denied.

Service connection for anemia is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


